 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DAVID TODD,                                        Case No. 1:19-cv-01226-DAD-BAM

10                 Plaintiff,                           ORDER SETTING HEARING ON
                                                        MOTION TO WITHDRAW AS COUNSEL
11         v.                                           OF RECORD FOR PLAINTIFF DAVID
                                                        TODD
12   C R BARD INCORPORATED, et al.,
                                                        (Doc. No. 45)
13                 Defendants.
                                                        Date:      April 10, 2020
14                                                      Time:      10:00 AM
                                                        Courtroom: 8 (BAM)
15

16         On January 17, 2020, Ben C. Martin, Laura J. Baughman, and Thomas Arbon filed a

17   motion to withdraw as counsel of record for Plaintiff David Todd (“Plaintiff”). (Doc. No. 45.)

18   The motion did not set a date for the motion to be heard as required by Local Rule 230(b).

19   Additionally, the motion did not state whether Plaintiff had been served with the motion or

20   otherwise describe what efforts had been made to notify Plaintiff of the motion as required by

21   Local Rule 182(d).

22         Accordingly, IT IS HEREBY ORDERED:

23          1.    The motion to withdraw as counsel for Plaintiff (Doc. No. 42) SHALL BE

24   HEARD on Friday, April 10, 2020, at 10:00 AM in Courtroom 8 (BAM) before Magistrate

25   Judge Barbara A. McAuliffe. The parties may appear at the motion hearing by telephone

26   with each party using the following dial-in number and access code: dial-in number 1-877-

27   411-9748; access code 3219139; and

28          2.    Counsel for Plaintiff is directed to promptly serve Plaintiff with copies of the


                                                    1
 1    motion and this Order at his last known address of record and to file proof of such service with

 2    the Court. Within fourteen (14) days of service, Plaintiff may file a written response, if any, to

 3    the motion. Counsel for Plaintiff shall assist Plaintiff with electronically filing any written

 4    response to the motion. Plaintiff may also appear at the motion hearing by telephone using the

 5    dial-in number and access code identified above.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 9, 2020                               /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
